Title: “A Tale”, [December 1778?]
From: Franklin, Benjamin
To: 



  [December, 1778?]
  Conte.

Il y avoit un Officier, homme de bien, appelé Montresor, qui étoit très-malade. Son Curé croyant qu’il alloit mourir, lui conseilla de faire sa Paix avec Dieu, afin d’être reçu en Paradis. Je n’ai pas beaucoup d’Inquiétude à ce Sujet, dit Montresor; car j’ai eu, la Nuit derniere, une Vision qui m’a tout-à-fait tranquilisé. Quelle Vision avez vous eu? dit le bon Prêtre. J’étois, dit il, à la Porte du Paradis, avec une Foule de Gens qui vouloient entrer. Et St. Pierre demandoit à chacun de quelle Religion il étoit. L’un répondit, Je suis Catholique Romain. Hé bien, disoit St. Pierre; Entrez, & prenez votre Place là parmi les Catholiques. Un autre dit qu’il étoit de l’Eglise Anglicane. Hé bien, dit St. Pierre, entrez, & placez vous là parmi les Anglicans. Un autre dit qu’il étoit Quaker. Entrez, dit St. Pierre, & prenez Place parmi les Quakers. Enfin il me demanda de quelle Religion j’étois? Helas! répondis-je, malheureusement le pauvre Jacques Montresor n’en a point. C’est dommage, dit le Saint,—Je ne sçais où vous placer; mais entrez toujours, vous vous mettrez où vous pourrez.
